Citation Nr: 1531228	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  12-23 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for renal cancer, to include as due to in-service exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to December 1966, which included approximately ten months of service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2010 by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for his renal cancer, which he contends that he developed as a result of his presumed in-service exposure to Agent Orange. The Board notes that although renal cancer is not a disease that may be presumptively service-connected based on presumed herbicide exposure in Vietnam pursuant to 38 C.F.R. § 3.309(e), the Veteran is not precluded from establishing service connection for renal cancer due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In statements received in December 2012, the Veteran requested that VA obtain his VA treatment records, which are not currently of record.  Further, he also submitted release forms requesting VA to obtain private oncology treatment records; however, no efforts to obtain these records have been made.  Thus, a remand is required, pursuant to VA's duty to assist.

Moreover, while the Veteran has submitted opinions from private physicians correlating his renal cancer to his presumed in-service exposure to Agent Orange,  the opinions themselves concede that there is conflicting medical evidence regarding such a correlation.  As a VA medical opinion exploring this potential etiology has not been obtained, one should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from the VA Medical Center in Atlanta/Decatur, Georgia.

2.  Request that the Veteran complete new release forms to allow VA to obtain treatment from the private providers identified below, and make timely records requests once the forms are returned:

      Georgia Urology, P.A.
      Dr. A. Paul Sherlaq
500 Medical Center Blvd.
Suite 345
Lawrenceville, GA 30045

Kidney Hypertension Clinic
605 Old Norcross Rd.
Lawrenceville, GA 30045

Suburban Hematology Oncology 
Dr. Alexander Baker, Jr.
631 Professional Drive
Suite 450
Lawrenceville, GA 30046

Dr. Robert J. Guerreso 
1730 Lawrenceville Suwanee Rd.
Lawrenceville, GA 30043

3.  Thereafter, obtain a medical opinion from a VA physician exploring the potential relationship between the Veteran's renal cancer and his presumed in-service exposure to herbicides such as Agent Orange.  The Veteran's electronic claims file should be provided to the examiner for review.

After reviewing the claims file, to specifically include the medical opinions rendered in September and October 2010 by private physicians and in October 2012 by a private epidemiologist, the VA physician is to opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's renal cancer is related to his presumed in-service exposure to Agent Orange.  

A detailed rationale, to include citation to any supporting medical literature, must be provided for the requested opinion.  

4.  Finally, readjudicate the claim of service connection for renal cancer, to include as due to presumed exposure to Agent Orange.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	(CONTINUED ON NEXT PAGE)





_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

